Action on contract. Resettled order modified on the law and the facts by adding thereto a provision that if within five days from the entry of the order hereon the attorneys for defendants file a waiver of the privilege (Civ. Prae. Act, § 354) of the attorney who possesses the alleged letters and memoranda received from his client, the decedent, plaintiff be directed to take appropriate steps to procure the contents of said letters and memoranda and to furnish same to defendants in a further supplemental bill of particulars within twenty days after notice of filing of waiver. As thus modified, the order is affirmed, without costs. H such waiver be not filed, the order is affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.